COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00469-CR


CHRISTOPHER WAYNE MORRIS                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Christopher Wayne Morris of continuous sexual

abuse of a young child. See Tex. Penal Code Ann. § 21.02 (West Supp. 2011).

The jury assessed his punishment at life imprisonment, and the trial court

sentenced him accordingly.

      Morris’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet
      1
       See Tex. R. App. P. 47.4.
the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Morris the opportunity to file a brief on his own behalf, but he did

not do so. The State has filed a letter brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM


PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                          2
DELIVERED: July 5, 2012




                          3